Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1-23 of U.S. Patent No. 11364363. 
Claim 1 of U.S. Patent No. 11364363 requires all of the limitations of instant Claim 1 except for the limitation “a given protrusion of the one or more surface protrusion…caus[ing] the plastic material deposited over the inner surface of the introducer sheath during the overmolding to be thinner along at least a portion of the given score line than at an area adjacent to the given score line.”  U.S Patent No. 11364363 teaches there may be some distance between the outer surface of the mandrel and the inner surface of the introducer sheath (Col. 8, Lines 59-65) in order to match or complement a desired internal geometry of the introducer sheath (Col. 9, Lines 45-50).  Thus, it would be obvious to include at least a portion of the deposited plastic material to be thinner along the given score line than at an area adjacent to the given score line.

Allowable Subject Matter
Claims 1-23 would be allowable if rewritten or amended to overcome the rejection(s) under the doctrine of non-statutory double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art to independent Claims 1 and 11 is Nardeo et al (PGPub 2009/0192463, cited in IDS) as set forth below. 
Nardeo teaches an introducer sheath formed as a cylindrical tube having a first end and a second end (Fig. 12; [0034]- sheath tube 80 and molded liner), the introducer sheath including on an inner surface thereof at least one score line extending from the first end to the second end ([0013]- The introducer sheath tube has inherent lines of weakness, and additionally may have slits partially therealong, to continue the splitting entirely along the sheath tube, resulting from the PTFE material. Other sheath tube materials may be used but scoring of an opposed pair of seams therealong would expected to be provided to facilitate sheath tube splitting; [0034]- molded liner in sheath tube 80 comprises frangible webs (score lines) to facilitate the eventual splitting during introducer sheath removal);
a hub surrounding a first end of the introducer sheath (Fig. 1- hub 16), the hub including at least one notch aligned with the at least one score line (Fig. 6- webs 28);
a mandrel configured to be inserted into the introducer sheath (Fig. 12- mandrel 86), wherein the mandrel includes at least one surface protrusion on an exterior surface that extends along a length of the mandrel (Fig. 12- ridges 90); and
wherein the at least one surface protrusion is configured to contact the at least one score line when the mandrel is inserted into the introducer sheath ([0034]- The mandrel may have pointed longitudinal ridges 90 along opposite sides to define frangible webs in the liner formed during molding;

However, the prior art fails to teach or suggest a mold including at least one projection aligned with the given score line of the at least one score line of the introducer sheath and a mandrel inserted into the introducer sheath that includes a protrusion aligned with the given score line of the introducer sheath as Nardeo fails to teach or suggest using the mandrel in the scored sheath when the sheath is placed in the mold cavity to overmold the hub onto the sheath while also aligning the mold and the mandrel with the score lines in the sheath. Further, there is no teaching or suggestion to modify the apparatus of Nardeo to include a mold including at least one projection aligned with the given score line of the at least one score line of the introducer sheath and a mandrel inserted into the introducer sheath that includes a protrusion aligned with the given score line of the introducer sheath. Thus, the prior art does not teach or suggest the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        11/22/22
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748